Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 1 of 6 PagelD 4047

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
LAURIE ANN YOUNG,
Plaintiff,
Vv. Case No. 3:16-cv-394-J-32J RK
M.T. PRODUCTIONS IN

JACKSONVILLE, INC. d/b/a Thee
Officers Club,

 

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Laurie Ann Young false or misleading? (Uf your answer is “Yes” to this
question, proceed to number 2; if, you answer “No,” then you do not need to
answer any more questions in this section and you should proceed to Section

Two)
Ls es ____No

2. Did M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Laurie Ann Young deceive, or have the capacity to deceive, consumers?
(Uf you answer “Yes,” proceed to number 8; if you answer “No,” then you do not

 

 
Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 2 of 6 PagelD 4048

need to answer any more questions in this section and you should proceed to

Section Two)
Li ____No

3. Did M.T. Productions in Jacksonville, Inc.’s deceptive advertising
featuring Plaintiff Laurie Ann Young have a material effect on consumers’
purchasing decisions? (Jf your answer is “Yes” to this question, proceed to
number 4; if you answer “No,” then you do not need to answer any more questions

in this section and you should proceed to Section Two)
La ____No

4, Did the product or service misrepresented by M.T. Productions in
Jacksonville, Inc. affect or involve interstate commerce? (/f your answer is “Yes”
to this question, proceed to number 4; if you answer “No,” then you do not need
to answer any more questions in this section and you should proceed to Section

Two)
Yes . No

5. Did Plaintiff Laurie Ann Young suffer actual damages as a result
of M.T. Productions in Jacksonville, Inc.’s advertising featuring her image?
(After answering this question, proceed to number 6)

 

Yes No

If your answer is “Yes,” in what amount?

$

6. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Laurie Ann Young’s trademark willful and deliberate, was M.T.
Productions in Jacksonville, Inc. unjustly enriched, or is the award of M.T.
Productions in Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes No

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 3 of 6 PagelD 4049

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

 

7. Even though Plaintiff Laurie Ann Young has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Laurie Ann Young entitled to nominal damages as a result of any of
M.T. Productions in Jacksonville, Inc.’s infringement of her trademark? (When
you have finished this question, proceed to Section Three)

Yes No

If your answer is “Yes,” in what amount?

s_7, 50099 |

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

 

 

1. Does Plaintiff Laurie Ann Young have trademark rights in her
name, image, or likeness that is entitled to protection? Uf your answer is “Yes”
to this question, proceed to number 2; if you answer “No,” then you do not need
to answer any more questions in this section and you should proceed to Section
Three)

Yes No

2. Has Plaintiff Laurie Ann Young proven by a preponderance of the
evidence that M.T. Productions in Jacksonville, Inc.’s use of her name, image,
or likeness in M.T. Productions in Jacksonville, Inc.’s advertisements was likely
to cause confusion among consumers as to the affiliation, connection, or
association between Laurie Ann Young and M.T. Productions in Jacksonville,
Inc., or as to Laurie Ann Young’s sponsorship or approval of M.T. Productions
in Jacksonville, Inc.? Uf your answer is “Yes” to this question, proceed to number

3

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 4 of 6 PagelD 4050

 

 

3; if you answer “No,” then you do not need to answer any more questions in this
section and you should proceed to Section Three)

Yes No

3. Did Plaintiff Laurie Ann Young suffer any actual damages as a
result of the M.T. Productions in Jacksonville, Inc.’s use of her trademark?
(After answering this question, proceed to number 4)

Yes No

If your answer is “Yes,” in what amount?

4. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Laurie Ann Young’s trademark willful and deliberate, M.T.
Productions in Jacksonville, Inc. unjustly enriched, or is the award of M.T.
Productions in Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes No

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Laurie Ann Young has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Laurie Ann Young entitled to nominal damages as a result of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceéd to Section Three)

Yes No

 
Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 5 of 6 PageID 4051

If your answer is “Yes,” in what amount?

$_7, 500% _

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

 

1. The Court has found as a matter of law that M.T. Productions in
Jacksonville, Inc. is liable for unauthorized misappropriation of Plaintiff Laurie
Ann Young’s image. Thus, you will only consider the issue of damages. What is
the amount of damages that should be awarded to Plaintiff Laurie Ann Young
for the misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

a Ze

Reasonable Royalty:

$ £5,009
Section Four - Unjust Enrichment

1. Was M.T. Productions in Jacksonville, Inc. unjustly enriched from
using Plaintiff Laurie Ann Young’s image?

Yes No

If yes, in what amount has M.T. Productions in Jacksonville, Inc. been
unjustly enriched that should be returned to Plaintiff Laurie Ann Young?

$

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 104 Filed 07/29/19 Page 6 of 6 PageID 4052

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this 79 day of July, 2019.
Ee

LEE ZZ

Foreperson

 

 

 

 

 
